Citation Nr: 0640099	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-03 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from October 1968 until 
October 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

A review of the record discloses the veteran applied for 
service connection for a hamstring problem and tingling of 
the right foot.  The RO has not adjudicated these claims and 
as such these issues are REFERRED to the RO for appropriate 
action.


FINDING OF FACT
 
The veteran's service-connected lumbar spine disability is 
shown to manifest with moderate limitation of motion; or 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees.


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbosacral 
strain, to 20 percent, have been approximated.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5295 and 
5237 (2002-2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2002, May 
2003 and December 2005.  These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim is being granted, the RO will, 
upon issuance of this decision, assign an effective date for 
the increased evaluation.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the Board aware of any 
additional evidence which needs to be obtained.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The RO granted service connection for a lumbosacral strain in 
a February1973 rating decision.  At that time, a 
noncompensable evaluation was assigned under Diagnostic Code 
5295.  The RO granted an increased evaluation of 10 percent 
in a September 2002 rating decision.  The veteran argues the 
10 percent evaluation does not accurately reflect the 
severity of his condition.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation, the next higher 20 percent 
evaluation under Diagnostic Code 5295 is assigned for a 
lumbosacral strain that is productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Another 
potentially applicable Diagnostic Code would be Diagnostic 
Code 5292 for limitation of motion of the lumbar spine. Under 
that Diagnostic Code, a 10 percent evaluation is for 
assignment for slight limitation of motion, a 20 percent 
evaluation is for assignment for moderate limitation of 
motion and a 40 percent evaluation is for assignment for 
severe limitation of motion.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome is also available for evaluating disabilities of the 
lumbar spine.  At the time the veteran filed his claim, 
Diagnostic Code 5293 called for the assignment of a 10 
percent evaluation when there was evidence of only mild 
intervertebral disc syndrome.  A 20 percent evaluation was 
for assignment for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation was for 
assignment when the evidence showed severe intervertebral 
disc syndrome with recurring attacks and intermittent relief  
and a 60 percent disability evaluation was assigned when 
there was evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
and characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

Under the schedular requirements which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002.  Specifically, a 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. See 38 C.F.R. § 4.71a, Note 
1 following Diagnostic Code 5293, effective September 23, 
2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes. See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002. If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

Effective September 26, 2003, however, a General Rating 
Formula for Diseases and Injuries of the Spine assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 10 percent evaluation is for assignment 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for assignment when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or with a combined range of motion 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
for assignment for unfavorable ankylosis of the entire spine.  

A November 2001 private record revealed subjective complaints 
of pain and a range of motion of flexion to 60 degrees, 
extension to 24 degrees, side bending to the left to 18 
degrees and side bending to the right to 13 degrees.  A 
December 2001 private treatment record documented subjective 
complaints of pain which radiated to the left lower extremity 
posteriorly to the upper thigh and paresthesias in the 
hamstrings bilaterally.  The veteran rated the lumbar pain as 
a 4 to 9 out of 10.  The veteran described restriction in 
functional mobility, particularly with rotation activities.  
He described decreased tolerance sitting and difficulty with 
his employment due to functional restrictions.  Lumbosacral 
range of motion was found as follows: 0-60 degrees of 
flexion; 24 degrees of extension; lateral flexion of the left 
to 18 degrees; and lateral flexion of the right of 13 
degrees. There was tenderness at the L3 to S1 levels and 
paraspinals at the same levels.  No assistive device was 
required for ambulation.  

Another December 2001 private treatment record reflected 
complaints of increased pain with exercise and work 
activities.  The veteran rated the pain as 4 out of 10.  The 
veteran described limited work tolerance.  Objective findings 
revealed a range of motion of flexion to 70 degrees, 
extension to 25 degrees, side bending to the right of 18 
degrees and side bending to the left of 20 degrees.  A 
January 2002 visit revealed limited working ability due to 
increased pain and noted a range of motion of flexion of 70 
degrees, extension of 25 degrees, lateral flexion to the left 
to 20 degrees and lateral flexion to the right to 18 degrees.  

A January 2002 private medical record included lumbosacral 
range of motion findings of flexion to 75 degrees, extension 
to 25 degrees, lateral flexion to the left to 25 degrees and 
lateral flexion to the right of 22 degrees.  A February 2002 
private record reflected flexion of the lumbar spine to 56 
degrees, extension to 26 degrees, side bending of the right 
to 19 degrees and side bending to 20 degrees on the left.  
Another private treatment record in February 2002 documented 
lumbosacral range of motion findings of flexion to 71 
degrees, extension to 23 degrees, side bending of the right 
to 30 degrees and side bending to the left of 31 degrees.  In 
February 2002, the veteran was found to have flexion to 73 
degrees, extension to 22 degrees, and lateral flexion to the 
left of 30 degrees and lateral flexion to the right of 21 
degrees.

The veteran underwent a VA examination in December 2003 to 
assess the severity of the lumbosacral strain.  The veteran 
explained he had daily pain in the low back area radiating to 
the left leg.  He indicated the numbness and burning in the 
left thigh and leg with paresthesias of the toes increased 
over the years.  He reported some weakening on exacerbations.  
The veteran described two different types of flare ups.  The 
first occurred daily toward the end of the day or anytime 
when there was increased walking, movement or twisting which 
would increase the pain to a 6 out of 10.  This pain radiated 
to the left lower extremity and increased numbness and 
weakness of the left thigh and leg.  He also reported a 
second flare up that occurred since January 2001 in which 
pain became 10 out of 10 and required rest and medication.  
He described more exacerbation and flare ups in pain and 
symptoms after a November 2001 motor vehicle accident.  The 
veteran indicated he treated with pain medication and used a 
cane during flare-ups.  He denied any surgery to the lumbar 
cervical or thoracic spine.  The veteran denied functional 
impairment in the house but described limited ability to work 
full time and indicated he must stop because of increase of 
pain on the job.  

The veteran had a normal gait and stance.  There were no 
scars on the skin but there was swelling and tenderness to 
palpation, left greater than right on the paravertebral 
muscles with spasm and guarding.  There was mild 
straightening of the lumbar lordosis.  The thoracolumbar 
spine had forward flexion of 0 to 90 with pain from 30 to 90 
degrees.  Extension was found to 0 to 20 degrees with pain 
from 10 to 20 degrees.  Left lateral flexion was 0 to 30 
degrees with pain form 10 to 30 degrees.  Right lateral 
flexion was found from 0 to 30 degrees without significant 
pain.  Left lateral rotation was 0 to 40 degrees with pain 
from 30 to 40 degrees and right lateral rotation was 0 to 40 
degrees.  Motor strength of the lower extremities was 4/5 on 
the left hip flexion and 5/5 in other muscle groups.  Deep 
tendon reflexes were normoactive.  No sensorimotor deficits 
were noted.  

A review of x-ray and Magnetic Resonance Imaging (MRI) 
reports revealed minimal intervertebral disc space narrowing 
at L5-S1 with small spurs anteriorly throughout the lumbar 
spine, mild facet arthropathy L5 to S1 and sacroiliac joint 
bilaterally symmetric.  An MRI in February 2003 showed loss 
of intervertebral disc height with small right side disc 
protrusion at L1-L2; small right side disc protrusion and 
mild facet arthropathy at L2-S1; minimal facet arthropathy at 
L3-L4; and disc desiccation with bulging of intervertebral 
discs and mild arthropathy at L4-L5.  There was no evidence 
of disc herniation or spinal stenosis.  There was disc 
desiccation with bulging of the intervertebral disc but no 
evidence of disc herniation at L5-S1.  Moderate facet 
arthropathy and mild lateral canal stenosis was noted.  The 
concluding diagnosis was lumbar degenerative disc disease.

Considering the evidence in light of the rating criteria, the 
Board finds the evidence is at an approximate balance.  
Although the words "severe," "moderate" and "slight" are not 
defined in the VA Schedule for Rating Disabilities, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.  While the criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002) were less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  

In sum, there are periods where the veteran has demonstrated 
moderate limitation of motion of flexion or limitation of 
flexion of less than 60 degrees.  However, there are also 
periods where the veteran's lumbosacral strain manifested 
with flexion of exactly 60 degrees and periods where the 
veteran demonstrated full range of motion, albeit with pain.  
As such, given the fact that the veteran's lumbosacral strain 
is occasionally manifested by flexion less than or equal to 
60 degrees and the continued treatment for pain, the Board 
finds the evidence is at least in equipoise under both the 
criteria in effect in 2002 when the veteran filed his claim 
and under the revised rating criteria.  Under the law, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  Therefore, the benefit of the doubt will be given to 
the veteran as the law requires and an increased evaluation 
of 20 percent for lumbosacral sprain will be granted.

A rating in excess of 20 percent is not warranted under 
either the old rating criteria or the current rating 
criteria.  Specifically, there is no evidence of any listing 
of the spine, positive Goldthwaite's sign, marked limitation 
of forward flexion, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space or abnormal mobility to warrant a 40 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  There 
is no evidence of severe limitation of motion or severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief for a 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2003).  A rating higher 
than 20 percent is also not warranted under the revised 
criteria as there is no evidence of forward flexion of the 
thoracolumbar spine of 30 degrees or less, no evidence of 
favorable ankylosis of the entire thoracolumbar spine and no 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004-2006).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

A 20 percent evaluation for lumbosacral strain is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


